Name: Regulation (EEC) No 1249/70 of the Commission of 29 June 1970 amending Regulation (EEC) No 1087/69 on communications from Member States concerning sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  agricultural policy;  information and information processing
 Date Published: nan

 Official Journal of the European Communities 401 30.6.70 Official Journal of the European Communities No L 142/21 REGULATION (EEC) No 1249/70 OF THE COMMISSION of 29 June 1970 amending Regulation (EEC) No 1087/69 on communications from Member States concerning sugar Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar ; &gt; HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economi'c Community ; Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 853/70 ,2 and in particular Article 38 thereof; Whereas experience gained in applying the system of communications provided for in Commission Regulation (EEC) No 1087/693 of 11 June 1969 on communications from Member States concerning sugar has demonstrated that the limit on its period of validity should be removed ; The second sentence of Article 8 of Regulation (EEC) No 1087/69 shall be deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . - Done at Brussels, 29 June 1970 . For the Commission The President Jean REY 1 OJ No 308, 18.12.1967, p. 1 . 2 OJ No L 103 , 13.5.1970, p . 2 . 3 OJ No L 140, 12.6.1969, p . 15 .